Citation Nr: 1232481	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by chronic sore throat, to include cough, fever, and flu.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim on appeal.

The Board remanded this matter in June 2011 for additional development, which has been completed. 

The Veteran is not represented in this appeal, following his revocation of his attorney's authority in July 2009.

Per the June 2011 Board remand, the issues of entitlement to service connection for venereal warts and heart disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a current chronic disability manifested by chronic sore throat, to include cough, fever, and flu.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by chronic sore throat, to include cough, fever, and flu, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran seeks service connection for a disability manifested by chronic sore throat, to include cough, fever, and flu.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed the Veteran's service treatment records (STRs), including the March 1969 entrance examination, which shows no abnormalities of the chest, lungs or throat.  In December 1969, the Veteran complained of malaise, chills, nausea, diarrhea and was diagnosed with flu syndrome.  In January 1971, he complained of a head cold with a sore throat, "stopped up" ears, and cough.  His ears were flushed.  In May 1971, he again complained of sore throat, runny nose and "stopped up" ears.  The May 1973 separation examination shows normal clinical evaluations.  Therefore, STRs do not show a disability manifested by chronic sore throat, to include cough, fever, and flu at the time of discharge.

Private treatment records dated between 1974 and 1997 show diagnosis of allergic rhinitis, acute tonsillitis, flu, acute pharyngitis, upper respiratory infection and bronchitis.  None of the records indicate that any of the diagnosis were due to or related to his illness treated during service.  Treatment records dated since 1997 have not been identified or submitted.

The Veteran had a VA examination in August 2011.  During the examination, he reported a history of seasonal allergies, cough, cold and flu symptoms dating back to service.  He occasionally contracted upper respiratory infections from his children and would treat himself with their medications.  

Unfortunately, the examiner found no current disability because of the lack of current symptoms and lack of current clinical objective evidence of a diagnosable disease or pathology.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service illness as he has no currently diagnosed disability.  Another way stated, it is less likely as not that the Veteran has any current disability manifested by a chronic sore throat, to include cough, fever, and flu, that is causally related to findings of sore throat in service and such a causal relationship between any present disability and service is unlikely.

Service connection may only be granted for a current "disability"; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, while the Veteran is competent to report symptoms such as sore throat, cough, fever, and flu-like symptoms, he is not competent to diagnose his symptoms into a chronic "disability" that has existed for decades as the etiology cannot be readily observed by laypersons.  As shown by the treatment records dated between 1974 and 1997, these symptoms have been attributed to several different diagnosis by trained medical professionals based on their medical expertise and training.  Notably, none attributed any of the diagnosis to in-service illness or chronic disability that the Veteran has had since 1974.  Thus, since the Veteran lacks the medical expertise necessary to diagnose his symptoms, the Board cannot find that he has suffered a current chronic disability during the pendency of his claim.

Consequently, the Board finds that there is no competent and credible evidence that the Veteran has suffered a chronic disability during the pendency of his claim.  Without a current disability, service connection cannot be granted.  As such, the benefit of the doubt rule is not for application and the appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  In this regard, it is important for the Veteran to understand that even if there are current treatment records for a cold or flu, it would not provide a basis to find a chronic problem since 1973.  Therefore, obtaining recent treatment records would not provide a basis to grant this claim.

The Veteran submitted statements and was afforded a VA medical examination in August 2011.  The VA examiner reviewed the claims file, examined the Veteran, and provided a detailed examination report with an opinion supported by rationale.  Therefore, the examination report is adequate for rating purposes.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a disability manifested by chronic sore throat, to include cough, fever, and flu is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


